UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4713



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

JOSEPH CAMARA,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  William L. Osteen,
District Judge. (CR-03-209)


Submitted:   December 22, 2005            Decided:   February 1, 2006


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Camille M. Davidson, THE FULLER LAW FIRM, P.C., Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Matthew T. Martens, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Following a jury trial, Joseph Camara was convicted on

one count of conspiracy to commit bank fraud and to make, utter,

and possess counterfeit checks, in violation of 18 U.S.C. § 371

(2000).       The   district    court    sentenced   him   to    ten   months

incarceration:      five months in prison followed by five months of

home detention.     Camara timely appeals his sentence.

           Camara was involved in a conspiracy in which a $50,000

counterfeit check was deposited in a bank account and the co-

conspirators attempted to withdraw funds from the account based on

the   falsely   created    account    balance.   The   bank     quickly   took

remedial action and the actual loss it suffered was $9615.

           Pursuant       to   U.S.     Sentencing     Guidelines      Manual

§ 2B1.1(a)(2) (2004), Camara’s base offense level for violating 18

U.S.C. § 371 was 6.       The district court increased Camara’s offense

level by six levels under USSG § 2B1.1(D), finding that the loss

exceeded $30,000.      With an offense level of 12 and placement in

Criminal History Category I, Camara’s guideline range was ten to
sixteen months incarceration.            USSG Ch. 5, Pt. A (Sentencing

Table).   The district court sentenced Camara to the bottom of the

guideline range, imposing five months in prison followed by five

months of home detention.

           Camara first argues on appeal that his sentence violates

United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005),
because the district court increased his offense level based on

facts that had not been found by the jury, namely the amount of


                                      - 2 -
loss.    In Booker, the Supreme Court held that the mandatory manner

in which the federal sentencing guidelines required courts to

impose sentencing enhancements based on facts found by the court by

a preponderance of the evidence violated the Sixth Amendment.                543

U.S. at ___, 125 S. Ct. at 746, 750 (Stevens, J., opinion of the

Court).     The    Court     remedied    the    constitutional   violation    by

severing two statutory provisions, 18 U.S.C.A. § 3553(b)(1) (West

Supp. 2005) (requiring sentencing courts to impose a sentence

within the applicable guideline range), and 18 U.S.C.A. § 3742(e)

(West 2000 & Supp. 2005) (setting forth appellate standards of

review    for    guideline    issues),     thereby    making   the   guidelines

advisory.       United States v. Hughes, 401 F.3d 540, 546 (4th Cir.
2005) (citing Booker, 543 U.S. at ___, 125 S. Ct. at 756-67

(Breyer, J., opinion of the Court)).               After Booker, courts must

calculate the appropriate guideline range, consider the range in

conjunction with other relevant factors under the guidelines and 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), and impose a sentence.

If a district court imposes a sentence outside the guideline range,
the court must state its reasons for doing so.            Hughes, 401 F.3d at
546.    The district court sentenced Camara within these parameters

and we conclude that the fact that his sentence was based on

judicial factfinding did not violate Booker.

            Next, Camara argues that the district court erred by

imposing a sentence that was greater than those of other co-

defendants who were more culpable.             We find no merit in this claim.




                                        - 3 -
           After calculating the appropriate guideline range, a

district court must consider, in imposing a sentence, the relevant

factors under 18 U.S.C.A. § 3553(a), including “the need to avoid

unwarranted sentence disparities among defendants with similar

records    who   have   been   found   guilty   of   similar   conduct.”

§ 3553(a)(6).    We will affirm the sentence imposed as long as it is

within the statutorily prescribed range and is reasonable. Hughes,

401 F.3d at 546-47.     Here, the court determined that a sentence at

the bottom of the applicable guideline range was appropriate for

Camara, despite the lesser sentences imposed on his co-defendants.

We conclude that Camara’s sentence is reasonable, particularly in

view of the fact that the two co-defendants Camara mentions who

received lesser sentences pled guilty, whereas Camara elected to

proceed to trial.   Cf. United States v. Brainard, 745 F.2d 320, 324
(4th Cir. 1984) (“The single fact of a disparity in sentences

between a defendant who stands trial and a co-defendant who pleads

guilty does not require appellate reversal . . . .”).

           Finally, Camara contends that the district court erred by
failing to depart downward on the ground that the use of intended

loss, rather than actual loss, overstated the seriousness of his

offense. Camara does not dispute the district court’s finding that

the intended loss, based on the counterfeit check, was $50,000. We

find that Camara’s offense level of twelve, based on the $50,000

intended loss and resulting in a guideline range of ten to sixteen

months imprisonment, did not overstate the seriousness of his

offense.

                                  - 4 -
          For these reasons, we affirm Camara’s sentence.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 5 -